                 2:15-cr-20034-JES-DGB # 76               Page 1 of 3                                                 E-FILED
PROB 12C                                                                       Tuesday, 10 September, 2019 08:58:19 AM
(12/04)                                                                                     Clerk, U.S. District Court, ILCD

                               UNITED STATES DISTRICT COURT
                                                             for

                                                       Illinois Central


                Petition for Warrant or Summons for Offender Under Supervision

Name of Offender: Jeremy Seggebruch



Case Number: 0753 2:15CR20034-001

Name of Sentencing Judicial Officer: Honorable James E. Shadid

Date of Original Sentence: 12/15/2016

Original Offense:
Making a False Statement




Original Sentence: Probation 36M

Type of Supervision: PROB                                                 Date Supervision Commenced: 12/15/2016

Assistant U.S. Attorney: Meredith Reiter

Defense Attorney: Karl Bryning


                                            PETITIONING THE COURT
    To issue a warrant
    To issue a summons

The probation officer believes that the offender has violated the following condition(s) of supervision:

            Violation Number                                        Nature of Noncompliance
       1.                           OPENING A LINE OF CREDIT WITHOUT APPROVAL

                                    CONDITION No. 9: You shall not incur any new debts or open any additional lines of credit
                                    in excess of $10,000 without prior approval of the U.S. Probation Office.

                                    On or about March17, 2017, offender Seggebruch signed loan contract to purchase a 2016
                                    Ford Super Duty F-350 SRW in the amount of $64,981.08 without receiving prior approval
                                    of the U.S. Probation Office. On June 28, 2019, offender Seggebruch admitted to U.S.
                                    Probation Officer Michael Bice to securing the loan.
               2:15-cr-20034-JES-DGB # 76           Page 2 of 3
PROB 12C
(12/04)



           Violation Number                                   Nature of Noncompliance
      2.                      HANDLING OF CASH WITHOUT APPROVAL

                              CONDITION No. 10: You shall not obtain employment at any place where you will be
                              involved in the management or handling of cash, credit, or any other financial instruments,
                              without prior approval of the Court and without disclosing information regarding the federal
                              conviction to the employer.

                              Beginning in December 2016 and continuing during his probation period, offender
                              Seggebruch was employed by Sege Ag Production, Inc. (“SAPI”). As part of that
                              employment, offender Seggebruch obtained grant signing authority and authority to conduct
                              business on behalf of SAPI, including but not limited to the authority to borrow funds, incur
                              debt, execute promissory notes, and to encumber, hypothecate, or mortgage all or any parts of
                              property belonging to SAPI. Between November 2017 and December 2017, offender
                              Seggebruch signed at least five SAPI checks, and during his probation period he also signed
                              additional SAPI payroll checks. Offender Seggebruch did not obtain prior approval of the
                              Court or his Probation Officer before managing or handling cash, credit, or financial
                              instruments as part of his employment at SAPI.
      3.                      PARTICIPATION IN A FEDERAL CROP INSURANCE PROGRAM WHILE
                              DISQUALIFIED

                              CONDITION No. 11: You shall be disqualified from participating in any Federal Crop
                              Insurance program during the period of your probation.

                              On or about January 1, 2017, and continuing during the probation period, offender
                              Seggebruch was employed by and managed the operations of Sege Ag Production, Inc.
                              (“SAPI”), which participated in USDA programs, including the Federal Crop Insurance
                              program. In his role at SAPI, offender Seggebruch received monetary and non-monetary
                              benefits including but not limited to SAPI wages paid to him and to his wife, Jennifer
                              Seggebruch.
      4.                      RECEIVING MONETARY BENEFITS FROM A USDA PROGRAM WHILE
                              DISQUALIFIED

                              CONDITION No. 12: You will execute an agreement to voluntary disqualification which will
                              disqualify you from receiving any monetary or non-monetary benefit as provided under each
                              of the titles and programs listed in 7 USC § 1515(h)(3)(B) for the period beginning on
                              January 1, 2017 through December 31, 2019. You will not receive any monetary or non-
                              monetary benefits from participation with any other individual or as part of any entity that
                              was enrolled in the USDA program. Your name will be added to the USDA’s excluded
                              party’s list system for the period of the agreed disqualification. You agree to waive your
                              right to challenge the voluntary disqualification in any administrative and/or court
                              proceeding.

                              On or about January 1, 2017, and continuing during the probation period, offender
                              Seggebruch was employed by and managed the operations of Sege Ag Production, Inc.
                              (“SAPI”), which participated in USDA programs, including the Federal Crop Insurance
                              program. In his role at SAPI, offender Seggebruch received monetary and non-monetary
                              benefits including but not limited to SAPI wages paid to him and to his wife, Jennifer
                              Seggebruch.
                 2:15-cr-20034-JES-DGB # 76                   Page 3 of 3
PROB 12C
(12/04)


U.S. Probation Officer Recommendation:

    The term of supervision should be

            revoked.

            extended for         years, for a total term of       years.

    The conditions of supervision should be modified as follows:




                                                   I declare under penalty of perjury that the foregoing is true and correct.
                                                       Executed on
                                                                                                  Digitally signed by Michael R. Bice

                                                                     Michael R. Bice              DN: cn=Michael R. Bice, o, ou,
                                                                                                  email=michael_bice@ilcp.uscourts.gov, c=US
                                                                                                  Date: 2019.09.09 10:14:10 -05'00'


                                                                     U.S. Probation Officer


THE COURT ORDERS:

    No action.
    The issuance of a warrant.
    The issuance of a summons.
    Other




                                                                                                 Digitally signed by James E. Shadid

                                                                     James E. Shadid             DN: cn=James E. Shadid, o, ou=United States District
                                                                                                 Judge, email=cathy_geier@ilcd.uscourts.gov, c=US
                                                                                                 Date: 2019.09.10 08:54:18 -05'00'


                                                                                  Signature of Judicial Officer


                                                                                              Date
